 Case 1:21-cr-00028-APM Document 291 Filed 07/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                    *
vs.                                              *   Case No.: 21-CR-28-APM
THOMAS E. CALDWELL                               *
       *       *      *       *      *       *       *      *      *       *      *
                             NOTICE OF JOINING MOTIONS

       The Defendant, Thomas E. Caldwell, is charged in counts 1, 2, 4 and 9 of the pending

indictment in this matter. By and through undersigned counsel, David W. Fischer, Esq.,

Caldwell hereby provides notice to the Court and parties that he joins and adopts the following

motion:

               Harrellson Motion to Dismiss Counts 1, 2, and 4 (Document 278).

               Crowl Motion to Dismiss Counts 1 & 2 (Document 288).




                                                     Respectfully Submitted,

                                                               /s/
                                                     David W. Fischer, Esq.
                                                     Federal Bar No. 023787
                                                     Law Offices of Fischer & Putzi, P.A.
                                                     Empire Towers, Suite 300
                                                     7310 Ritchie Highway
                                                     Glen Burnie, MD 21061
                                                     (410) 787-0826
                                                     Attorney for Defendant
 Case 1:21-cr-00028-APM Document 291 Filed 07/06/21 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 6th day of July, 2021, a copy of the foregoing Notice of
Joining Motion was electronically filed with the Clerk of the United States District Court using
CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                 Office of the United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20001

                                                           /s/
                                                   David W. Fischer, Esq.
